I114th CONGRESS2d SessionH. R. 6206IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Foster introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to authorize certain students in retain financial aid eligibility while completing a drug rehabilitation program. 
1.Short titleThis Act may be cited as the Second Chance for Students Act.  2.Exception for certain convictionsSection 484(r) of the Higher Education Act of 1965 (20 U.S.C. 1091(r)) is amended— 
(1)by redesignating paragraph (3) as paragraph (4); (2)in paragraph (1), by striking A student and inserting Subject to paragraph (3), a student; and  
(3)by adding at the end the following:  (3)ExceptionA student whose eligibility has been suspended under paragraph (1), or whose eligibility, in the absence of this paragraph, would have been suspended under paragraph (1), due to a conviction of an offense involving the possession of marijuana, without the intent to distribute, may resume or retain eligibility before the end of the ineligibility period (or the period that would have been the ineligibility period) determined under such paragraph during the period of completion of a drug rehabilitation program described in subparagraph (A) or (B) of paragraph (2), except that such period of completion shall not exceed 6 months.. 
